Citation Nr: 1230860	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-11 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to April 13, 2012, and an initial rating in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine prior to April 13, 2012, and an initial rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from March 1986 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, and a May 2012 rating decision issued by the VA RO in St. Louis, Missouri.

The Board notes that the issues of entitlement to an initial disability rating in excess of 10 percent for a left hip strain, entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD), and entitlement to an initial compensable disability rating for tinea versicolor are not before the Board, as the Veteran elected not to include those issues in her May 2009 substantive appeal.  In that regard, the Board finds that the RO's May 2010 supplemental statement of the case as to those issues is in error.

The issue of entitlement to service connection for depression, to include as secondary to the Veteran's service connected disabilities, has been raised by the record-including the Veteran's November 2011 statement-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  For the appellate period prior to April 13, 2012, the Veteran's cervical spine disability is characterized by forward flexion of the cervical spine greater than 30 degrees; a combined range of motion of the cervical spine greater than 170 degrees; no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and no ankylosis.

2.  For the appellate period as of April 13, 2012, the Veteran's cervical spine disability is characterized by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, and no ankylosis.

3.  For the appellate period prior to April 13, 2012, the Veteran's thoracolumbar spine disability is characterized by mild levoscoliosis, forward flexion of the thoracolumbar spine to greater than 30 degrees, and no ankylosis.

4.  For the appellate period as of April 13, 2012, the Veteran's thoracolumbar spine disability may be considered to be productive of limitation of forward flexion to 30 degrees.  


CONCLUSIONS OF LAW

1.  Prior to April 13, 2012, the criteria for an initial rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

2.  As of April 13, 2012, the criteria for an initial rating in excess of 20 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

3.  Prior to April 13, 2012, the criteria for an initial rating of 20 percent, but no higher, for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

4.  As of April 13, 2012, the criteria for an initial rating of 40 percent, but no higher, for a thoracolumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

The Board observes that the Veteran has appealed the propriety of the initially assigned ratings for her degenerative disc disease of the cervical spine and lumbar spine from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for her degenerative disc disease of the cervical spine and lumbar spine were granted, and initial ratings were assigned, in the September 2007 and May 2012 rating decisions on appeal.  Therefore, as the Veteran has appealed the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding treatment records that have not been requested or obtained.  Additionally, she has not reported, and neither does the evidence of record show, that she is in receipt of Social Security Administration (SSA) disability benefits for the disabilities on appeal.  Absent any evidence showing that the Veteran is in receipt of said benefits for her claimed disorders, VA need not attempt to obtain her SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded multiple VA examinations in conjunction with the claims on appeal, most recently in April 2012.  The Veteran has not alleged that the April 2012 examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected degenerative disc disease of the cervical spine and lumbar spine as each includes an interview with the Veteran, a review of the record, and a full examination addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's increased rating claims and no further examinations are necessary.  Thus, the Board finds that VA has fully satisfied the duty to assist.  

In view of the foregoing, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2011), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4. 71a, Diagnostic Codes 5003, 5010 (2011).  For traumatic arthritis, Diagnostic Code 5010 directs that the rating of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4. 71a, Diagnostic Codes 5003, 5010 (2011).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4. 71a, Diagnostic Code 5003 (2011).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4. 71a, Diagnostic Code 5003, Note 1 (2011).

The Veteran's cervical spine disability has been rated pursuant to the criteria under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  See 38 C.F.R. § 4. 71a, General Rating Formula for Diseases and Injuries of the Spine (2011).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4. 71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral bending are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.

Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4. 71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2011).

Cervical Spine

VA provided the Veteran with a QTC examination, which included consideration of her cervical spine disorder, in June 2007.  The Veteran reported that her cervical spine disability causes stiffness on her left side, as well as constant burning, aching, sharp, throbbing, and radiating neck pain, but it did not cause incapacitation.  

On range of motion testing in June 2007, the Veteran exhibited forward flexion to 45 degrees, extension to 40 degrees (with pain at 40 degrees), right lateral flexion to 45 degrees, left lateral flexion to 40 degrees (with pain at 40 degrees), right rotation to 80 degrees, and left rotation to 60 degrees (with pain at 60 degrees).  The joint function of the cervical spine was additionally limited by pain and fatigue after repetitive use, with fatigue having the major functional impact; they additionally limited the joint function by 20 degrees of rotation.  The joint function of the cervical spine was not additionally limited by weakness, lack of endurance, or incoordination after repetitive use.

The examiner's inspection of the cervical spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

The examiner indicated that the Veteran's conditions interfered with her employment and daily living activities to the extent that they resulted in reduced mobility.  

In January 2008, a private physician, Dr. R.G.J., found that the Veteran exhibited forward flexion to 30 degrees (with some discomfort), extension to 39 degrees (with discomfort), right lateral flexion to 18 degrees, and left lateral flexion to 12 degrees.  The Veteran could rotate to the right without discomfort, but had increased discomfort-mild to moderate-with rotation to the left.  There was tenderness to palpation at the base of the cervical area, in to the upper shoulder and upper lateral arm.  Dr. R.G.J. diagnosed cervical thoracic discomfort.

In February 2009, the Veteran's reports of worsening symptoms prompted VA to provide her with a compensation and pension (C&P) examination.  The Veteran reported that a magnetic resonance imaging (MRI) view of her cervical spine, taken in May 2008, showed a small herniated disc at C2-C3 on the right as well as bulging discs at C4-C5 and C5-C6 and diffuse degenerative disc disease with muscle spasms.  The Veteran stated that since the herniated disc was noted she is no longer able to get chiropractic treatments on her neck.  The Veteran reported that she takes Vicodin and Robaxin as needed, which make her drowsy but help with the pain.  The Veteran also takes Mobic and Motrin as needed, which help her pain somewhat less and also cause stomach discomfort.  The Veteran stated that she wears a cervical collar about twice a month for 2 to 3 days at a time when she is going to do prolonged computer work.  The Veteran reported experiencing radiating pain to the left side which has caused her to miss 14 days of work in the past 12 months, as well as headaches which occur every two weeks.  The Veteran also reported a decreased ability to exercise, and a decreased range of motion which causes her to rely on her mirrors more when driving.

On range of motion testing in February 2009, the Veteran exhibited forward flexion to 35 degrees (with pain at 35 degrees), extension to 30 degrees (with pain at 30 degrees), left lateral flexion to 20 degrees (with pain at 20 degrees), right lateral flexion to 30 degrees (with pain at 30 degrees), left rotation to 35 degrees (with pain at 35 degrees), and right rotation to 50 degrees (with pain at 50 degrees).  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.

The examiner's inspection of the cervical spine revealed loss of the normal lordotic curvature.  There was palpable right paracervical muscle spasm.  There was no left paracervical muscle spasm or tenderness.  There was no crepitation of the cervical spine with gentle passive circumduction.  There was no tenderness to palpation of the cervical spinous processes, and the Veteran reported that the palpation and percussion over the spinous processes felt good.

Based on the results of the clinical evaluation and the other evidence of record, the February 2009 examiner diagnosed the Veteran with moderate degenerative disc disease of the cervical spine.

On April 13, 2012, the Veteran's reports of worsening symptoms prompted VA to provide her with another C&P examination.  The Veteran reported having radiating pain and numbness in her left arm and hand, as well as flare ups when turning her head from side to side.

On range of motion testing in April 2012, the Veteran exhibited forward flexion to 30 degrees (with pain at 20 degrees), extension to 30 degrees (with pain at 20 degrees), right lateral flexion to 25 degrees (with pain at 15 degrees), left lateral flexion to 20 degrees (with pain at 15 degrees), right rotation to 60 degrees (with pain at 45 degrees), and left rotation to 35 degrees (with pain at 30 degrees).  After three repetitions, the Veteran exhibited forward flexion to 25 degrees, extension to 25 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right rotation to 60 degrees, and left rotation to 30 degrees.  Factors contributing to additional limitation of motion after repetitive use included less movement than normal, weakened movement, excess fatigability, and pain on movement.

The examiner's inspection of the cervical spine revealed localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no guarding or muscle spasm.  Radiculopathy was present, with involvement of C5/C6 nerve roots (upper radicular group).  The Veteran did not have intervertebral disc syndrome (IVDS).

Based on the results of the clinical evaluation and the other evidence of record, the April 2012 examiner diagnosed the Veteran with arthritis (degenerative joint disease) and degenerative disc disease of the cervical spine.  The examiner then indicated that the Veteran's pain and limited motion of her neck limit her ability to perform manual labor, but she would be able to perform work in sedentary positions.

The April 2012 VA C&P examination constitutes the most recent testing of the Veteran's cervical spine disability.

Turning to the relevant diagnostic criteria, the ranges of motion of the Veteran's cervical spine, as shown in her June 2007 and February 2009 examinations and January 2008 private opinion, more nearly approximates the requirements for a 10 percent rating.  Specifically, most of those reports showed Veteran had forward flexion of the cervical spine in excess of 30 degrees.  Additionally, in none of those reports did she have a combined range of motion of the cervical spine (the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation) not greater than 170 degrees.  (The Board acknowledges that the January 2008 private opinion did not contain measurements of left and right rotation, and, as such, the combined range of motion could not be calculated therefrom.)  Also, the Veteran was not found to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Furthermore, the Veteran was not found to have ankylosis.  The Board recognizes that the Veteran was found to have pain during range of motion testing; however, even with that finding, the evidence does not show that the Veteran's ranges of motion are limited by that pain such that she would meet the criteria for a higher rating.  Therefore, the Board finds that a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the appellate period prior to April 13, 2012.

For the appellate period as of April 13, 2012-the date of the VA C&P examination-the range of motion of the Veteran's cervical spine fall at most within the requirements for a 20 percent rating, based on forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  A higher rating is not for application because the Veteran did not have forward flexion of the cervical spine 15 degrees or less, or ankylosis.  The Board recognizes that the Veteran was found to have pain during range of motion testing; however, even with that finding, the evidence does not show that the Veteran's range of motion is limited by that pain such that she would meet the criteria for a higher rating.  Therefore, the Board finds that a higher rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the appellate period as of April 13, 2012.

For the entire appellate period, a higher rating is also not warranted under the diagnostic criteria pertaining to IVDS.  As noted above, the June 2007 and April 2012 examiners found that the Veteran had no signs of IVDS.

In light of the foregoing, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the orthopedic manifestations of her cervical spine disorder for the appellate period prior to April 13, 2012, or to a rating in excess of 20 percent for the orthopedic manifestations of her cervical spine disorder as of April 13, 2012, under the rating criteria currently in effect.  There is no evidence of record suggesting that the effects of her service-connected disability have gone beyond those contemplated in the 10 and 20 percent ratings currently assigned.  The Board finds that the Veteran's complaints have not, when viewed in conjunction with the medical evidence, tended to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher rating during the relevant appellate periods.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, supra.

With respect to neurological manifestations, the Board notes that the Veteran was granted service connection for radiculopathy of the left upper extremity associated with degenerative disc disease of the cervical spine and assigned a 20 percent rating effective October 12, 2010, and denied service connection for radiculopathy of the right upper extremity, in a May 2012 rating decision.  As the Veteran has not filed a notice of disagreement as to the May 2012 rating decision, those issues are not before the Board.

The Board recognizes that the Veteran, and others on her behalf, contends that her cervical spine disability is of sufficient severity to warrant an increased rating.  However, they have not shown that they have any expertise n the evaluation of disability, and while mindful of the Veteran's assertion that her cervical spine disability may require surgery in the future, the Board notes that it may only consider the current nature of that disability in adjudicating the claim.

For the foregoing reasons, the Board finds that the weight of the competent and credible evidence shows that the Veteran's cervical spine disability does not warrant a rating in excess of 10 percent for the appellate period prior to April 13, 2012, or a rating in excess of 20 percent for the appellate period as of April 13, 2012.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In denying the claims on appeal, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As the preponderance of the evidence is thus against the Veteran's claim for an increased schedular rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Lumbar Spine

As an initial matter, the Board notes that, in an April 2009 letter, the Veteran disputed the RO's decision to combine her claims for her lumbar and thoracic spine disorder(s) into a single disability.  As indicated above, however, the General Rating Formula for Diseases and Injuries of the Spine considers the thoracolumbar spine as a single entity for rating purposes.  As such, the decision to assign a single rating thereto is proper.  38 C.F.R. § 4.71a.

VA provided the Veteran with a QTC examination, which included consideration of her lumbar spine disorder, in June 2007.  The Veteran reported stiffness, limited bending, weakness, an inability to bear weight, constant radiating burning and aching pain, but not weakness, or incapacitation.  The functional impact was found to be an inability to perform high impact type activities, running, mumping or lifting heavy objects.

On range of motion testing in June 2007, the Veteran exhibited forward flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  There was no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There were negative straight leg raising tests bilaterally.  There was no ankylosis of the lumbar spine.  The joint function of the thoracolumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The examiner's inspection of the thoracolumbar spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

Based on the results of the clinical evaluation and the other evidence of record, the examiner indicated that the Veteran's conditions interfered with her employment and daily living activities to the extent that they resulted in reduced mobility.  In an addendum, the June 2007 examiner found that the clinical significance of a showing of mild levoscoliosis on lumbar x-rays is uncertain because it could not be detected by physical examination.

In February 2009, the Veteran's reports of worsening symptoms prompted VA to provide her with a C&P examination.  The Veteran reported that since her 2007 examination, she has had a progressive worsening of her lower back pain and stiffness.  The Veteran stated that she had a constant throbbing pain in the left paralumbar region which radiates.  The Veteran denied flare-ups.  The Veteran reported that walking for more than a mile, sitting for more than 45 minutes, standing for more than 30 minutes, bending laterally, and bending forward all worsen her back pain.  The Veteran also reported having difficulty with picking things up off of the floor, as well as increased pain with trying to lift items weighing more than 15 pounds.  The Veteran reported that she takes medications as needed, which help with her pain but also cause decreased alertness.  The Veteran reported using a lifting harness for long trips, as well as a lumbar support cushion in her car.  The Veteran stated that she has not missed any work because of the lower back condition and denied any periods of physician-prescribed bedrest or incapacitation because of the lumbar spine condition.  The Veteran noted that she requires an ergonomic chair at work, and has to get up every 45 minutes to stretch and walk around because of her back stiffness and lumbar pain.  The Veteran denied any impact of her lumbar spine condition on her ability to perform her activities of daily living.

On range of motion testing in February 2009, the Veteran exhibited forward flexion to 80 degrees (with pain at 80 degrees), extension to 30 degrees, left lateral flexion to 24 degrees (with pain at 24 degrees), right lateral flexion to 26 degrees (with pain at 26 degrees), left rotation to 30 degrees, and right rotation to 30 degrees.  There was no evidence of further limitation due to pain, weakness, stiffness or fatigability on repetitive testing.

The examiner's inspection of the thoracolumbar spine revealed loss of the normal lordotic curvature, but no apparent visible scoliosis.  There was mild right paravertebral muscle spasm.  There was no tenderness to palpation or percussion, and the Veteran reported that the palpation and percussion over her spinous processes actually improved her back pain.  Lasegue's was negative.

Based on the results of the clinical evaluation and the other evidence of record, the February 2009 examiner diagnosed the Veteran with mild degenerative disc disease of the thoracolumbar spine.

On April 13, 2012, the Veteran's reports of worsening symptoms prompted VA to provide her with another C&P examination.  The Veteran reported having radiating low back pain, with flare-ups which impact her bending, lifting, and sitting for prolonged periods.

On range of motion testing in April 2012, the Veteran exhibited forward flexion to 60 degrees (with pain at 30 degrees), extension to 10 degrees (with pain at 5 degrees), right lateral flexion to 30 degrees (with pain at 20 degrees), left lateral flexion to 10 degrees (with pain at 5 degrees), right rotation to 30 degrees (with pain at 20 degrees), and left rotation to 20 degrees (with pain at 10 degrees).  After three repetitions, the Veteran exhibited forward flexion to 55 degrees, extension to 10 degrees, right lateral flexion to 25 degrees, left lateral flexion to 10 degrees, right rotation to 25 degrees, and left rotation to 15 degrees.  Factors contributing to additional limitation of motion after repetitive use included less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.

The examiner's inspection of the thoracolumbar spine revealed localized tenderness or pain to palpation for joints/soft tissue of the lower lumbar spine.  There was no guarding or muscle spasm.  Radiculopathy was present, with involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The Veteran did not have IVDS of the thoracolumbar spine.  

Based on the results of the clinical evaluation and the other evidence of record, the April 2012 examiner diagnosed the Veteran with arthritis of the thoracolumbar spine.  The examiner then indicated that the Veteran's pain affects her ability to sit for long periods and lift objects heavier than 20 pounds.

The April 2012 VA C&P examination constitutes the most recent testing of the Veteran's thoracolumbar spine disability.

Turning to the relevant diagnostic criteria, and affording the benefit of the doubt to the Veteran, the Board finds that a 20 percent rating, but no greater, is warranted for the appellate period prior to April 13, 2012.  38 C.F.R. § 3.102.  With respect to the appellate period prior to April 13, 2012, the Board notes that the June 2007 examiner acknowledged that a lumbar x-ray revealed mild levoscoliosis.  Although the examiner found that its clinical significance was "uncertain" because he could not detect it by physical examination, the Board finds that the examiner's acknowledgement of its presence on x-ray films is sufficient to warrant a 20 percent rating for the presence of an abnormal spinal contour such as scoliosis.

With respect to the appellate period prior to April 13, 2012, a rating higher than 20 percent is not for application because the Veteran did not have forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis.  The Board recognizes that the Veteran was found to have pain during range of motion testing; however, even with that finding, the evidence does not show that the Veteran's range of motion is limited by that pain such that she would meet the criteria for a higher rating.  Therefore, the Board finds that a rating higher than 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the appellate period prior to April 13, 2012.

With respect to the appellate period as of April 13, 2012, the Board finds that a 40 percent rating, but no greater, is warranted.  As discussed above, a 40 percent rating applies where there is forward flexion of the thoracolumbar spine to 30 degrees or less.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca, supra.  Here, the Board finds that the combination of the Veteran's symptomatology-including impairments in bending, lifting, and sitting, all of which are normal working movements of the body-when combined with the examiner's objective finding of pain at 30 degrees of flexion, is sufficient to demonstrate functional loss at that level.  Mitchell, supra.

With respect to the appellate period as of April 13, 2012, a rating higher than 40 percent is not for application because the Veteran does not have unfavorable ankylosis.  Therefore, the Board finds that a rating higher than 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine for the appellate period as of April 13, 2012.

For the entire appellate period, a higher rating is also not warranted under the diagnostic criteria pertaining to IVDS.  As noted above, the June 2007 and April 2012 examiners found that the Veteran had no signs of IVDS.

With respect to neurological manifestations, the Board notes that the Veteran was granted service connection for L5 radiculopathy to the left lower extremity and assigned a 10 percent rating effective August 26, 2008, in a February 2010 rating decision.  The Veteran was also granted service connection for radiculopathy to the right lower extremity and assigned a 10 percent rating effective April 13, 2012, in a May 2012 rating decision.  As the Veteran has not filed a notice of disagreement as to those decisions, those issues are not before the Board.

For the foregoing reasons, the Board finds that the weight of the competent and credible evidence shows that the Veteran's thoracolumbar spine disability warrants a disability rating of 20 percent for the appellate period prior to April 13, 2012, and a disability rating of 40 percent for the appellate period as of April 13, 2012, but no more.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and thoracolumbar spine disabilities with the analogous criteria found in the rating schedule.  The Board finds that the Veteran's cervical and thoracolumbar spine symptomatologies are fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms of her cervical and thoracolumbar spine disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Because the threshold test of that first factor is met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the Veteran remains employed, and therefore a TDIU benefits claim is not raised.  


ORDER

For the appellate period prior to April 13, 2012, an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine is denied.

For the appellate period as of April 13, 2012, an initial rating in excess of 20 percent for degenerative disc disease of the cervical spine is denied.

For the appellate period prior to April 13, 2012, an initial rating of 20 percent, but no higher, for degenerative disc disease of the thoracolumbar spine is granted, subject to the laws and regulations governing payment of monetary benefits.

For the appellate period as of April 13, 2012, an initial rating of 40 percent, but no higher, for degenerative disc disease of the thoracolumbar spine is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


